Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 1/15/20, is a national stage entry of PCT/CA2018/000145, filed on 7/19/18. PCT/CA2018/000145 claims priority to prov. 62534638, filed on 7/19/17. The provisional application provides support to the claims except for the molar ratio ranges recited by claims 23-24. The effective filing and priority date of claims 1-2, 6-8, 12, 16-17, 19, 25, and 39-45 is 7/19/17; the effective filing and priority date of claims 23-24 is 7/19/18.

Status of Claims and Response to Restriction Requirement
Claims 1-2, 6-8, 12, 16-17, 19, 23-25, and 39-45 are pending as of the response filed on 12/7/21. Claims 3-5, 9-11, 18, 20-22, and 26-38 have been canceled; claims 39-45 have been newly added. Applicant’s election without traverse of invention II in the reply filed on 12/7/21 is acknowledged. Applicant's election with traverse of AMG9810 as the species of TRPV1 antagonist, and BrP-LPA as the species of LPAr antagonist in the reply filed on 12/7/21 is acknowledged.  The elected invention and species are encompassed by claims 1-2, 6-8, 12, 16-17, 23-24, and 39-45. The traversal is on the ground(s) that claim 1, at least is an allowable generic claim which functions as a proper linking claim for TRPV1 antagonists and LPAr antagonists.  This is not found persuasive because claim 1 currently is not allowable; furthermore, as discussed in the restriction requirement mailed on 6/8/21, the species of 
The requirement is still deemed proper and is therefore made FINAL.
The combination of the elected TRPV1 antagonist, AMG9810, and the elected LPAr antagonist, BrP-LPA, has been found to be free of the art, in consideration of a prior art search, as well as Applicants’ evidence for the enhanced effect of the elected combination on reducing carotid sinus nerve excitation (See Ex. 1 in specification). Therefore, search and examination were extended to a combination of other species of LPAr antagonists disclosed in Seiders et. al., WO 2011041694 A2; and other species of TRPVA antagonists, disclosed in Ritchie, US 20080114056 A1. However, the search has not unnecessarily been extended to the full scope of the claimed species, in accordance with MPEP 803.02.
Claims 19 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-2, 6-8, 12, 16-17, 23-24, and 39-45 were examined. Claims 23-24 and 45 are objected to. Claims 1-2, 6-8, 12, 16-17, and 39-44 are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Seiders et. al., WO 2011041694 A2 (publ. 4/7/2011).
The claims are drawn to a method of treating asthma which comprises administering an effective amount of or a combined effective amount of one or more LPAr antagonist to a patient in need of such treatment.
Seiders teaches compounds having activity as lysophosphatidic acid receptor (LPAr) antagonists for treating diseases in which inhibition of the physiological activity of LPA is useful (Title & Abstract; para [005]). Seiders discloses a specific embodiment wherein the LPA dependent disease to be treated is asthma (para [0134-0136], [0141]). Seiders discloses administering a LPAr antagonist of formula (I), (II), (III), (IV), (V), (VI), or (VII) for treating asthma, and treatment of chronic asthma, in a mammal, in an effective amount (para [049], [0139]). Seiders discloses administration of a compound of formula (I), (II), (III), (IV), (V), (VI), or (VII) by inhalation (para [044]). Seiders discloses compound of formula (I) as the following (para [009]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et. al., US 20080114056 A1 (publ. 5/15/2008).
The claims are drawn to a method of treating asthma which comprises administering an effective amount of one or more TRPV1 antagonist to a patient in need of such treatment.
Ritchie teaches chromone derivatives having activity as vanilloid antagonists, in particular as TRPV1 antagonists (Title & Abstract; para [0001], [0106]). The chromone derivatives are taught to have the following chemical structure (para [0002-0008]): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Ritchie teaches the TRPV1 
In view of the teachings of Ritchie above, it would have been prima facie obvious to one of ordinary skill in the art to have treated asthma, including acute asthma or prevented an asthma attack comprising administering an effective amount of a TRPV1 receptor antagonist as described by Ritchie, with a reasonable expectation of success. 

Claims 7-8, 16-17, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et. al., WO 2011041694 A2 (publ. 4/7/2011), as applied to claims 1 and 12 as discussed supra, in view of Ritchie et. al., US 20080114056 A1 (publ. 5/15/2008), as applied to claims 1-2 and 6 as discussed previously.
The claims are drawn to a method for treating asthma or preventing an asthma attack which comprises administering an effective amount of one or more TRPV1 antagonist, and one or more LPAr antagonist to a patient in need of such treatment. 

Seiders further teaches the LPA antagonists can be combined with other active agents (para [0339], [0345], [0420]), and that the LPA antagonists and additional active agent can be administered either simultaneously or at different times from each other, e.g., sequentially, during therapy (para [0424], [0427]). In a particular embodiment, Seiders teaches the LPA receptor antagonists to be administered in combination with other active agents used to treat asthma (para [0454]). Seiders teaches the amount of the compound administered for adult humans typically ranges from 0.01-5000 mg/day, but that the particular amount can vary depending on disease condition and severity, route of delivery, and subject in need of treatment (para [0416]). 
As discussed previously, Ritchie also teaches the TRPV1 antagonists can be combined with one or more additional active agents for treatment (para [0123]), and that in general the daily dose of TRPV1 antagonist for humans ranges from about 0.5-5000 mg (para [0122]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated asthma or have prevented an asthma attack in a subject in need thereof comprising administering a therapeutically effective amount of an LPAr antagonist and a TRPV1 antagonist, in view of the combined teachings of Seiders and Ritchie. Seiders teaches oxazole derivatives having activity as LPAr antagonists, and discloses a particular embodiment for the treatment of asthma. Additionally, Seiders further teaches the treatment of acute severe asthma (para [0140]), and preventing, alleviating, or reversing the progression of an LPA prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
Regarding the limitation of claim 8, “wherein the antagonists are formulated together or are formulated separately, but administered within 24 hours of each other”; and the limitation of claim 41, “wherein the antagonists are formulated separately but administered within 1-2 hours of each other”, Seiders teaches the LPA antagonists and additional active agent can be administered either simultaneously or at different times from each other, e.g., sequentially, during therapy. As such, it would have been prima facie obvious to one of ordinary skill in the art to have administered the LPA receptor antagonist and TRPV1 antagonist separately sequentially, e.g., administration of one agent followed shortly after by the other, within a 24 
Regarding the limitation of claim 16, “wherein the one or more TRPV1 antagonist are administered by a different route than the one or more LPAr antagonist”, Seiders discloses administration of the LPA receptor antagonist by inhalation, but also teaches a variety of other delivery routes including intravenous injection, oral administration, among others (para [037]). Ritchie teaches administration of a TRPV1 antagonist by oral, rectal, or parenteral delivery; as such, it would have been prima facie obvious to one of ordinary skill in the art to have administered the LPAr antagonist by one route, e.g., by inhalation, and to have administered the TRPV1 antagonist by another route taught to be acceptable, e.g., orally, in view of the teachings of Seiders and Ritchie, with a reasonable expectation of success. Additionally, as both agents are taught to share common administration routes, e.g., oral administration, it would have been prima facie obvious to have administered the LPAr antagonist and TRPV1 antagonist by the same route of administration, as recited by instant claim 17, with a reasonable expectation of success. 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et. al., US 20080114056 A1 (publ. 5/15/2008) as applied to claims 1-2 and 6, in view of Gavva et. al., The J. Pharmacol. & Exp. Ther., vol. 313, pp. 474-484, publ. 2005.

Ritchie teaches chromone derivatives as TRPV1 antagonists for treating asthma, but AMG9810 is not taught.
Gavva teaches AMG9810, (E)-3-(4-(t-butylphenyl)-N-(2,3-dihydrobenzo[b][1,4]dioxin-6-yl)acrylamide as a TRPV1 antagonist that is more potent when compared to other TRPV1 antagonists, capsazepine and SB-366791 (Title & Abstract; p. 475, Fig. 1; p. 478, left col., last para-p. 479, left col., top para). Gavva further teaches AMG9810 was found to be selective for TRPV1 among the TRP family members (p. 479, left col., last para-p. 480 left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated asthma or prevented an asthma attack in a subject in need thereof comprising administering an effective amount of the TRPV1 antagonist, AMG9810, in view of Ritchie and Gavva, with a reasonable expectation of success. Ritchie teaches TRPV1 antagonists for treating asthma and reducing the frequency or severity of asthma attacks, while Gavva teaches AMG9810 as a potent and selective TRPV1 antagonist. As Ritchie teaches TRPV1 antagonists for treating asthma and reducing the frequency or severity of asthma attacks, and Gavva teaches AMG9810 as a potent and selective TRPV1 antagonist, it would have been prima facie obvious to one of ordinary skill in the art to have treated asthma, or to have prevented an asthma attack in a subject in need thereof comprising administering an effective amount of AMG9810, with a reasonable expectation of success. 


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et. al., WO 2011041694 A2 (publ. 4/7/2011) as applied to claims 1 and 12, in view of Jiang et. al., ChemMedChem., vol. 2, pp. 679-690, publ. 2007.
The claims are drawn to a method of treating asthma which comprises administering an effective amount of or a combined effective amount of one or more LPAr antagonist to a patient in need of such treatment, wherein the LPAr antagonist is BrP-LPA ([(3S)-1-bromo-4-hexadecanoyloxy-3-hydroxybutyl]phosphonic acid). 
Seiders discloses LPAr antagonists for treating asthma, in addition to acute severe asthma, and further teaches prevention or amelioration of one or more symptoms (para [075]). However, Seiders doesn’t teach or suggest BrP-LPA ([(3S)-1-bromo-4-hexadecanoyloxy-3-hydroxybutyl]phosphonic acid).
Jiang teaches analysis of alpha-substituted phosphonate analogs of lysophosphatidic acid (LPA) (Title & Abstract). Jiang teaches the synthesis of the compound shown below as an LPA analog (p. 681, Scheme 3, see 19b): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. This compound is structurally identical to BrP-LPA. Jiang teaches 19b as a potent pan inhibitor of LPA and significant blocker of LPA production (p. 683, Table 1; p. 683, right col., last para-p. 684, left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated asthma or prevented an asthma attack in a subject in need . 

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et. al., WO 2011041694 A2 (publ. 4/7/2011), in view of Ritchie et. al., US 20080114056 A1 (publ. 5/15/2008), as applied to claims 7-8, 16-17, and 41-42 as discussed previously, further in view of Gavva et. al., The J. Pharmacol. & Exp. Ther., vol. 313, pp. 474-484, publ. 2005.
The claims are drawn to a method for treating asthma or preventing an asthma attack which comprises administering an effective amount of one or more TRPV1 antagonist, and one or more LPAr antagonist to a patient in need of such treatment, wherein the one or more TRPV1 antagonist is AMG9810.
Seiders and Ritchie teach as discussed previously; furthermore, treatment of asthma or prevention of an asthma attack comprising administering an effective amount of a combination of a TRPV1 antagonist and LPAr antagonist in a subject in need thereof would have been prima 
Gavva teaches AMG9810, (E)-3-(4-(t-butylphenyl)-N-(2,3-dihydrobenzo[b][1,4]dioxin-6-yl)acrylamide as a TRPV1 antagonist that is more potent when compared to other TRPV1 antagonists, capsazepine and SB-366791 (Title & Abstract; p. 475, Fig. 1; p. 478, left col., last para-p. 479, left col., top para). Gavva further teaches AMG9810 was found to be selective for TRPV1 among the TRP family members (p. 479, left col., last para-p. 480 left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated asthma or prevented an asthma attack in a subject in need thereof comprising administering an effective amount of the TRPV1 antagonist, AMG9810, in combination with an effective amount of a LPAr antagonist as taught by Seiders, in view of Seiders, Ritchie and Gavva, with a reasonable expectation of success. Seiders teaches LPAr antagonists for treating asthma, and Ritchie teaches TRPV1 antagonists for treating asthma and reducing the frequency or severity of asthma attacks, while Gavva teaches AMG9810 as a potent and selective TRPV1 antagonist. As Ritchie teaches TRPV1 antagonists for treating asthma and reducing the frequency or severity of asthma attacks, and Gavva teaches AMG9810 as a potent and selective TRPV1 antagonist, it would have been prima facie obvious to one of ordinary skill in the art to have treated asthma, or to have prevented an asthma attack in a subject in need thereof comprising administering an effective amount of AMG9810, in combination with an effective amount of a LPAr antagonist as taught by Seiders, with a reasonable expectation of success. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et. al., WO 2011041694 A2 (publ. 4/7/2011), in view of Ritchie et. al., US 20080114056 A1 (publ. 5/15/2008), as applied to claims 7-8, 16-17, and 41-42  as discussed previously, further in view of Jiang et. al., ChemMedChem., vol. 2, pp. 679-690, publ. 2007.
The claims are drawn to a method for treating asthma or preventing an asthma attack which comprises administering an effective amount of one or more TRPV1 antagonist, and one or more LPAr antagonist to a patient in need of such treatment, wherein the one or more LPAr antagonists is BrP-LPA.
Seiders and Ritchie teach as discussed previously; furthermore, treatment of asthma or prevention of an asthma attack comprising administering an effective amount of a combination of a TRPV1 antagonist and LPAr antagonist in a subject in need thereof would have been prima facie obvious to one of ordinary skill in the art, as discussed previously. However, neither Seiders nor Ritchie teach BrP-LPA. 
Jiang teaches analysis of alpha-substituted phosphonate analogs of lysophosphatidic acid (LPA) (Title & Abstract). Jiang teaches the synthesis of the compound shown below as an LPA analog (p. 681, Scheme 3, see 19b): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. This compound is structurally identical to BrP-LPA. Jiang teaches 19b as a potent pan inhibitor of LPA and significant blocker of LPA production (p. 683, Table 1; p. 683, right col., last para-p. 684, left col., top para). 
. 

Claim Objections
Claims 23-24 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The IDS filed on 12/7/21 has been considered. 

Conclusion
Claims 1-2, 6-8, 12, 16-17, 23-24, and 39-45 were examined. Claims 23-24 and 45 are objected to. Claims 1-2, 6-8, 12, 16-17, and 39-44 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627